Exhibit 99.1 Contact: Larry Hueth, President and Chief Executive Officer Regina Wood, EVP and Chief Financial Officer First Northwest Bancorp 360-457-0461 FIRST NORTHWEST BANCORP REPORTS RESULTS OF OPERATIONS FOR THE THIRD FISCAL QUARTER OF 2016 PORT ANGELES, WA (April27, 2016) - First Northwest Bancorp (NASDAQ - FNWB) (“Company”), the holding company for First Federal Savings and Loan Association of Port Angeles (“Bank”), announced its operating results for the third fiscal quarter ended March31, 2016. On January 29, 2015, the Company completed its stock offering in connection with the Bank's conversion from the mutual to stock form of organization ("Conversion"). Accordingly, the results prior to that time relate solely to the operations of the Bank. The Company reported net income of $897,000, or $0.07 per share, for the quarter ended March31, 2016, an increase of $184,000, or 25.8%, compared to net income of $713,000, or $0.06 per share, for the prior quarter ended December31, 2015, mainly due to increased interest and fees on loans receivable. Compared to the same quarter one year prior, net income increased $8.5 million, or 111.8%, compared to a net loss of $7.6 million for the quarter ended March31, 2015. The net loss in the prior year quarter end resulted from the $9.7 million charitable contribution to the First Federal Community Foundation. Net income for the nine months ended March31, 2016 was $2.8 million, or $0.24 per share, compared to a net loss of $5.8 million, or $(0.48) per share, for the comparable period in 2015, and was also mainly due to the charitable contribution in the prior year. Commenting on the third fiscal quarter, Larry Hueth, President and Chief Executive Officer of the Company, said, “We are pleased with our loan and deposit growth achieved during the quarter and the continued improvement in our net interest margin, which increased to 3.01% for the quarter ended March31, 2016, from 2.94% for the quarter ended December31, 2015. Our net interest margin improved as a result of an increase in net loans receivable of $47.2 million, an increase in relatively low cost deposits, and the repayment of $19.9 million of higher cost, long-term FHLB advances during the quarter ended December31, 2015. Our deposit growth of $24.6 million during the quarter included $5.8 million from our newest full-service branch located in Bellingham, Washington, which opened in November 2015.Our commitments for construction loans increased $5.1 million, or 10.1%, during the quarter to $54.8 million at March31, 2016." Third Quarter highlights (at or for the quarter ended March31, 2016) • Net income increased $184,000, or 25.8%, compared to the quarter ended December31, 2015, primarily due to an increase in net interest income; • Earnings per share increased to $0.07 compared to $0.06 for the quarter ended December31, 2015; • We repurchased 137,400 shares, or 1.0% of total shares we initially issued in the Conversion, at an average price of $12.61 per share, for future issuance under our 2015 Equity Incentive Plan; 1 • Net interest income increased $246,000, or 3.6%, compared to the quarter ended December31, 2015, primarily due to increases in the average balance of and interest earned on loans receivable and investment securities; • Net loans, excluding loans held for sale, increased $47.2 million during the quarter, primarily due to purchases and originations of one- to four-family residential; originations of commercial real estate, multi-family, and commercial business loans; and draws on construction loans; and • Deposits increased $24.6 million, or 3.6%, during the quarter due to promotional and ongoing business development activities in new and existing markets. Balance Sheet Review During the quarter ended March31, 2016, total assets increased $37.6 million to $995.4 million from $957.8 million at December31, 2015. Year over year, total assets increased $58.6 million, or 6.3%, from $936.8 million at March31, 2015. Net loans, excluding loans held for sale, increased $47.2 million, or 9.0%, during the quarter to $574.4 million at March31, 2016, and increased $81.2 million, or 16.5%, as compared to March 31, 2015, primarily due to new loan originations and the purchase of one- to four-family residential loan pools. Investment securities decreased $6.6 million, or 1.8% during the quarter to $357.4 million at March31, 2016, primarily due to prepayment activity and normal amortization. Investment securities increased $3.9 million, or 1.1%, from the prior year as a result of the deployment of capital raised in our Conversion. Deposits increased $24.6 million, or 3.6%, during the quarter to $709.7 million at March31, 2016, and increased $65.1 million, or 10.1%, compared to $644.7 million for the same period in the prior year as we continue to develop commercial and consumer deposit relationships in Silverdale and Bellingham, Washington, as well as within our historic Clallam and Jefferson County, Washington locations. The increase of $47.2 million in net loans, excluding loans held for sale, during the three months ended March31, 2016, was mainly attributable to an increase in one- to four-family residential loans of $23.1 million, or 8.4%, to $298.8 million at March31, 2016, the result of new loan originations of $12.2 million and a purchased loan pool of $23.2 million, outpacing prepayment activity and normal amortization. In addition, multi-family loans increased $3.5 million, or 7.8%, to $47.6 million, commercial real estate loans increased $10.7 million, or 8.2% to $141.1 million, construction and land loans increased $8.1 million, or 30.3%, to $34.6 million, other consumer loans increased $622,000, or 8.1%, to $8.3 million, and commercial business loans increased $2.0 million, or 14.8%, to $15.6 million during the quarter. These increases were offset by a decrease in home equity loans of $1.1 million, or 3.1%, to $34.2 million. There were $33.6 million in undisbursed construction loan commitments at March31, 2016, of which $7.1 million consisted mainly of custom one- to four-family residential construction; $18.4 million was committed to multi-family construction, primarily located in Snohomish, Pierce, and King Counties; $4.2 million was committed to a hotel construction project in Franklin County; and $3.9 million was committed to one- to four-family speculative construction in Thurston and King counties. Compared to the same period in the prior year, net 2 loans, excluding loans held for sale, increased $81.2 million, or 16.5%, mainly attributable to an increase in one- to four-family residential loans of $38.9 million, which resulted from a combination of origination and retention of most one- to four-family residential loans supplemented with loan purchases during the past year.Multi-family, commercial real estate, and construction and land loans increased $10.5 million, $12.9 million, and $20.7 million, respectively, over the last year. We continue to focus on increasing our loan balances as a percentage of earning assets. During the quarter ended March31, 2016, the total investment securities portfolio decreased $6.6 million to $357.4 million, mainly due to prepayment activity. Mortgage-backed securities represented the largest portion of the investment securities portfolio and were $245.5 million at March31, 2016, a decrease during the quarter of $5.5 million, or 2.2%, from $251.0 million at December31, 2015. Other investment securities, including mostly municipal bonds and other asset-backed securities, were $112.0 million at March31, 2016, a decrease of $1.1 million, or 1.0%, from $113.1 million at December31, 2015. Total investment securities increased $3.9 million, or 1.1%, compared to March31, 2015, which included a $16.2 million increase in mortgage-backed securities and a $12.3 million decrease in other investment securities. We continue to manage the investment portfolio as a source of liquidity to fund our growth while supplementing interest income in lieu of holding higher cash balances at nominal interest rates. During the quarter ended March31, 2016, total liabilities increased $35.7 million, or 4.6%, to $804.1 million at March31, 2016 from $768.4 million at December31, 2015. The increase was primarily the result of deposit account balances increasing $24.6 million, or 3.6%, to $709.7 million at March31, 2016, from $685.1 million at December31, 2015. The increase in deposits was primarily in certificates of deposit and money market accounts, which increased $10.1 million, or 6.9%, and $6.3 million, or 2.6%, respectively. Transaction and savings accounts also increased during the quarter $5.9 million, or 2.8%, and $2.2 million, or 2.5%, respectively. Deposit account increases were primarily the result of business and consumer development efforts with new and existing customers. During the quarter ended March31, 2016, borrowings increased $9.6 million to $84.8 million at March31, 2016 from $75.2 million at December31, 2015, as we used short-term FHLB advances to fund loan growth. Total liabilities increased $59.0 million, or 7.9%, over the last year. The increase is attributed to an increase in deposit account balances of $65.1 million in new and existing markets. Total equity increased $1.9 million, or 1.0%, from $189.4 million at December31, 2015 to $191.3 million at March31, 2016. The increase during the quarter resulted from a $2.5 million increase in accumulated other comprehensive income (loss) related to unrealized changes in market values of available for sale securities, a $177,000 increase related to the amortization of allocated shares held in the employee stock ownership plan, and a $539,000 increase in retained earnings due to 3 net income of $897,000, partially offset by a $358,000 decrease related to the repurchase of shares intended to be issued in the future pursuant to the Company's 2015 Equity Incentive Plan. Operating Results Net interest income increased $246,000, or 3.6%, to $7.0 million for the quarter ended March31, 2016, from $6.8 million for the prior quarter ended December31, 2015, and increased $1.3 million, or 22.3%, from $5.7 million at March31, 2015. There was no provisioning for loan losses during the quarters ended March31, 2016, December31, 2015, or March31, 2015. Total interest income increased $220,000, or 2.8%, to $8.2 million for the three months ended March31, 2016 from $7.9 million for the three months ended December31, 2015, and increased $1.3 million, or 22.3%, from $5.7 million for the three months ended March31, 2015. The increase in interest income for the quarter ended March31, 2016, compared to the previous quarter, was primarily due to an increase in interest and fees on loans receivable. Compared to the same quarter last year, the increase in interest income was primarily related to increases in the average balance and interest earned on loans receivable and investment securities. Total interest expense remained virtually unchanged at $1.2 million for the quarters ended March31, 2016, December31, 2015, and March31, 2015. The net interest margin increased seven basis points to 3.01% for the quarter ended March31, 2016 compared to 2.94% for the prior quarter ended December31, 2015, and increased 47 basis points from 2.54% for the same period in 2015. Net interest margin increased for the quarter ended March31, 2016 compared to the prior quarter and the same period in 2015 primarily due to an increase in the average balance of total loans receivable earning higher yields compared to cash and investment alternatives, as well as an increase in the average yield of investment securities. Reduced borrowing costs related to the prepayment of higher cost, longer-term FHLB advances during the quarter ended December31, 2015 also contributed to improved margins during the quarter ended March31, 2016. Noninterest income decreased $827,000, or 44.0%, to $1.1 million during the quarter ended March31, 2016, compared to the prior quarter ended December31, 2015, as a result of the gain on sale of investment securities of $856,000 during the prior quarter. Noninterest income decreased $242,000, or 18.7%, compared to the same quarter in 2015, mainly due to a decline in net gain on sale of loans due to the retention of most one- to four-family residential loans originated. Noninterest expense decreased $821,000, or 10.7%, to $6.9 million for the quarter ended March31, 2016, compared to $7.7 million for the quarter ended December31, 2015, primarily due to a prepayment penalty of $779,000 incurred as a result of early repayment of $19.9 million of FHLB advances in the prior quarter. Noninterest expense decreased $8.9 million, or 4 56.5%, for the quarter ended March31, 2016 compared to $15.8 million for the same period in 2015, primarily as a result of charitable contributions related to the funding of the First Federal Community Foundation of $9.7 million. Capital Ratios and Credit Quality As of March31, 2016, the Bank was well capitalized under the minimum capital requirements established by the FDIC, with Tier 1 Leverage-Based Capital, Tier 1 Risk-Based Capital, Common Equity Tier 1 Risk-Based Capital, and Total Risk-Based Capital ratios of 14.2%, 22.2%, 22.2%, and 23.4%, respectively. Tier 1 Leverage-Based Capital, Tier 1 Risk-Based Capital, Common Equity Tier 1 Risk-Based Capital, and Total Risk-Based Capital ratios were 14.2%, 22.6%, 22.6%, and 23.9%, respectively, at December31, 2015. Nonperforming loans increased $1.6 million, or 69.6%, during the quarter ended March31, 2016, to $3.9 million at March31, 2016 from $2.3 million at December31, 2015, mainly attributable to an increase in nonperforming one- to four-family residential loans of $1.3 million. As a result, nonperforming loans to total loans increased to 0.7% at March31, 2016 from 0.4% at December31, 2015, and the allowance for loan losses as a percentage of nonperforming loans declined to 180.4% at March31, 2016 from 309.4% at December31, 2015. Improvements to asset quality during the quarter included a decrease of $13,000 in real estate owned and repossessed assets, a decrease of $900,000 in classified loans, and $14,000 in net recoveries on loan losses of amounts previously charged off. Our allowance for loan losses as a percentage of total loans decreased to 1.2% at March31, 2016 from 1.3% at December31, 2015, primarily due to the increase in net loans receivable during the quarter. We believe our asset quality remains stable and that our allowance for loan losses is adequate, with normal fluctuations in the balance of nonperforming assets and other credit quality measures expected over time and as we grow our loan portfolio. About the Company First Federal is a Washington-chartered, community-based savings bank primarily serving the North Olympic Peninsula (Clallam and Jefferson counties) region of Washington through nine full-service banking offices, eight of which are located within Clallam and Jefferson counties, Washington, one in Kitsap County, and a full-service branch which opened during the quarter ended December 31, 2015, in Bellingham, Washington located in Whatcom County. Forward-Looking Statements Certain matters discussed in this press release may contain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These forward-looking statements relate to, among other things, expectations of the business environment in which we operate, projections of future performance, perceived opportunities in the market, potential future credit experience, and statements regarding our mission and vision. These forward-looking statements are 5 based upon current management expectations and may, therefore, involve risks and uncertainties. Our actual results, performance, or achievements may differ materially from those suggested, expressed, or implied by forward-looking statements as a result of a wide variety or range of factors including, but not limited to: increased competitive pressures; changes in the interest rate environment; the credit risks of lending activities; changes in general economic conditions and conditions within the securities markets; legislative and regulatory changes; and other factors described in the Company’s latest Annual Report on Form 10-K and other filings with the Securities and Exchange Commission ("SEC")-which are available on our website at www.ourfirstfed.com and on the SEC’s website at www.sec.gov. Any of the forward-looking statements that we make in this Press Release and in the other public statements we make may turn out to be wrong because of the inaccurate assumptions we might make, because of the factors illustrated above or because of other factors that we cannot foresee. Because of these and other uncertainties, our actual future results may be materially different from those expressed or implied in any forward-looking statements made by or on our behalf and the Company's operating and stock price performance may be negatively affected. Therefore, these factors should be considered in evaluating the forward-looking statements, and undue reliance should not be placed on such statements. We do not undertake and specifically disclaim any obligation to revise any forward-looking statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date of such statements. These risks could cause our actual results for fiscal 2016 and beyond to differ materially from those expressed in any forward-looking statements by, or on behalf of, us and could negatively affect the Company’s operations and stock price performance. 6 FIRST NORTHWEST BANCORP AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except per share data) (Unaudited) Three One March 31, December 31, March 31, Month Year Assets Change Change Cash and due from banks $ $ $ )% )% Interest-bearing deposits in banks ) Investment securities available for sale, at fair value ) Investment securities held to maturity, at amortized cost ) ) Loans held for sale — — n/a ) Loans receivable (net of allowance for loan losses of $6,988, $6,974 and $7,424) Federal Home Loan Bank (FHLB) stock, at cost ) Accrued interest receivable ) Premises and equipment, net Mortgage servicing rights, net ) ) Bank-owned life insurance, net Real estate owned and repossessed assets ) ) Prepaid expenses and other assets ) Total assets $ $ $ % % Liabilities and Stockholders' Equity Deposits $ $ $ % % Borrowings ) Accrued interest payable ) ) Accrued expenses and other liabilities ) Advances from borrowers for taxes and insurance Total liabilities Stockholders' Equity Preferred stock, $0.01 par value, authorized 5,000,000 shares, no shares issued or outstanding — — — n/a n/a Common stock, $0.01 par value, authorized 75,000,000 shares; issued and outstanding 12,962,960 at March 31, 2016; issued and outstanding 13,100,360 at December 31, 2015 and March 31, 2015 ) ) Additional paid-in capital ) ) Retained earnings Accumulated other comprehensive income (loss), net of tax ) ) Unearned employee stock ownership plan (ESOP) shares ) Total stockholders' equity ) Total liabilities and stockholders' equity $ $ $ % % 7 FIRST NORTHWEST BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in thousands, except per share data) (Unaudited) Quarter Ended Three One March 31, December 31, March 31, Month Year Change Change INTEREST INCOME Interest and fees on loans receivable $ $ $ % % Interest on mortgage-backed and related securities Interest on investment securities ) Interest-bearing deposits and other 13 14 62 ) ) FHLB dividends 31 34 3 ) Total interest income INTEREST EXPENSE Deposits Borrowings ) ) Total interest expense ) ) Net interest income PROVISION FOR LOAN LOSSES — — — n/a n/a Net interest income after provision for loan losses NONINTEREST INCOME Loan and deposit service fees ) Mortgage servicing fees, net of amortization 72 57 93 ) Net gain on sale of loans 20 26 ) ) Net gain on sale of investment securities — — ) n/a Increase (decrease) in cash surrender value of bank- owned life insurance 37 ) 40 ) Other income 78 74 ) Total noninterest income ) ) NONINTEREST EXPENSE Compensation and benefits ) Real estate owned and repossessed assets (income) expenses, net 15 ) 97 ) Data processing Occupancy and equipment ) Supplies, postage, and telephone ) ) Regulatory assessments and state taxes 84 ) Advertising 99 ) Charitable contributions — — n/a ) Professional fees ) FDIC insurance premium 99 ) FHLB prepayment penalty — — ) n/a Other Total noninterest expense ) ) INCOME (LOSS) BEFORE PROVISION (BENEFIT) FOR INCOME TAXES ) PROVISION (BENEFIT) FOR INCOME TAXES ) NET INCOME (LOSS) $ $ $ ) % % Basic and diluted earnings (loss) per share $ $ $ ) % % 8 FIRST NORTHWEST BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in thousands, except per share data) (Unaudited) Nine Months Ended March 31, Percent Change INTEREST INCOME Interest and fees on loans receivable $ $ % Interest on mortgage-backed and related securities Interest on investment securities Interest-bearing deposits and other 47 89 ) FHLB dividends 76 8 Total interest income INTEREST EXPENSE Deposits Borrowings ) Total interest expense Net interest income PROVISION FOR LOAN LOSSES — — n/a Net interest income after provision for loan losses NONINTEREST INCOME Loan and deposit service fees Mortgage servicing fees, net of amortization ) Net gain on sale of loans 88 ) Net gain on sale of investment securities — Increase in cash surrender value of bank-owned life insurance 59 63 ) Other income Total noninterest income NONINTEREST EXPENSE Compensation and benefits Real estate owned and repossessed assets (income) expenses, net ) 35 ) Data processing Occupancy and equipment Supplies, postage, and telephone Regulatory assessments and state taxes Advertising Charitable contributions — ) Professional fees FDIC insurance premium ) FHLB prepayment penalty — Other Total noninterest expense ) INCOME (LOSS) BEFORE PROVISION (BENEFIT) FOR INCOME TAXES ) PROVISION (BENEFIT) FOR INCOME TAXES ) NET INCOME (LOSS) $ $ ) % Basic and diluted earnings (loss) per share $ $ ) % 9 FIRST NORTHWEST BANCORP AND SUBSIDIARY Selected Financial Ratios and Other Data (Unaudited) As of or For the Quarter Ended (unaudited) March 31, December 31, September 30, June 30, March 31, Performance ratios: (1) Return on average assets % )% Return on average equity ) Average interest rate spread Net interest margin (2) Efficiency ratio (3) Average interest-earning assets to average interest-bearing liabilities Asset quality ratios: Nonperforming assets to total assets at end of period (4) % Nonperforming loans to total gross loans (5) Allowance for loan losses to nonperforming loans (5) Allowance for loan losses to gross loans receivable Net charge-offs to average outstanding loans — — — Capital ratios: Equity to total assets at end of period % Average equity to average assets Performance ratios are annualized, where appropriate. Net interest income divided by average interest-earning assets. Total noninterest expense, including the Company's contribution to the Foundation, as a percentage of net interest income and total other noninterest income. Nonperforming assets consists of nonperforming loans (which include nonaccruing loans and accruing loans more than 90 days past due), foreclosed real estate and repossessed assets. Nonperforming loans consists of nonaccruing loans and accruing loans more than 90 days past due. 10
